Citation Nr: 0817176	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  02-03 063	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for second-degree chemical burn scars on the right upper 
extremity.  

2. Entitlement to an initial rating higher than 20 percent 
for second-degree chemical burn scars on the left upper 
extremity.  

3. Entitlement to an initial rating higher than 10 percent 
for second-degree chemical burn scars on the right lower 
extremity.  

4. Entitlement to an initial rating higher than 10 percent 
for second-degree chemical burn scars on the left lower 
extremity.  

5. Entitlement to an initial rating higher than 10 percent 
for second-degree chemical burn scars on the abdomen and 
buttocks.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1958 to January 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which granted claims of compensation under 
38 U.S.C.A. § 1151 for second degree chemical burns of the 
upper and lower extremities and abdomen, and assigned a 10 
percent rating, effective in August 2000.

In November 2003, the Board remanded the case to the RO for 
additional development.  In a February 2005 rating decision, 
the RO assigned separate 10 percent ratings for the chemical 
burn scars on each of the veteran's arms, legs, and 
abdomen/buttocks, effective in August 2000.  

In a decision in March 2006, the Board denied the claims for 
an initial higher rating for chemical burn scars.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2007 Order, the Court granted a Joint Motion for Partial 
Remand of the parties (the VA Secretary and the appellant), 
vacated the Board's March 2006 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  

In May 2007, the Board remanded the case to RO via the 
Appeals Management Center in Washington, D.C., for additional 
development.  The veteran was informed that VA had revoked 
his attorney's authority to represent VA claimants, and was 
requested to clarify whether or not he desired to appoint 
another representative.  He did not respond to the request, 
and therefore he is not currently represented in this matter.  



In a November 2007 rating decision, a VA RO granted a 20 
percent rating for the right upper extremity second-degree 
chemical burns and a 20 percent rating for the left upper 
extremity second-degree chemical burns, both effective in 
August 2000.  The veteran continued his appeal for higher 
ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a 
March 2008 statement, the veteran raised the issue of an 
earlier effective date for the ratings.  This issue is 
referred to the RO for further appropriate consideration. 


FINDINGS OF FACT

1. Second-degree chemical burn scars on the right upper 
extremity are extensive, unsightly, pruritic, and painful; 
they are productive of infected lesions involving an area 
exceeding 12 square inches; and the scars are not deep and do 
not cause limitation of motion of the extremity.   

2. Second-degree chemical burn scars on the left upper 
extremity are extensive, unsightly, pruritic, and painful; 
they are productive of infected lesions involving an area 
exceeding 12 square inches; and the scars are not deep and do 
not cause limitation of motion of the extremity.   

3. Second-degree chemical burn scars on the right lower 
extremity are extensive, unsightly, pruritic, and painful; 
they are productive of infected lesions involving an area 
less than 12 square inches; and the scars are not deep and do 
not cause limitation of motion of the extremity.   

4. Second-degree chemical burn scars on the left lower 
extremity are extensive, unsightly, pruritic, and painful; 
they are productive of infected lesions involving an area 
less than 12 square inches; and the scars are not deep and do 
not cause limitation of motion of the extremity.   



5. Second-degree chemical burn scars on the abdomen and 
buttocks are extensive, unsightly, pruritic, and painful; 
they are productive of infected lesions involving an area 
less than 12 square inches; and the scars are not deep and do 
not cause limitation of motion of the extremity.   


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher 20 percent for 
second-degree chemical burn scars on the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(effective on August 30, 2002) and Diagnostic Codes 7802-7806 
(effective prior to and on August 30, 2002).

2. The criteria for an initial rating higher 20 percent for 
second-degree chemical burn scars on the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective on August 
30, 2002) and Diagnostic Codes 7802-7806 (effective prior to 
and on August 30, 2002).

3. The criteria for an initial rating higher 10 percent for 
second-degree chemical burn scars on the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(effective on August 30, 2002) and Diagnostic Codes 7802-7806 
(effective prior to and on August 30, 2002).

4. The criteria for an initial rating higher 10 percent for 
second-degree chemical burn scars on the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective on August 
30, 2002) and Diagnostic Codes 7802-7806 (effective prior to 
and on August 30, 2002).



5. The criteria for an initial rating higher 10 percent for 
second-degree chemical burn scars on the abdomen and buttocks 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective on August 
30, 2002) and Diagnostic Codes 7802-7806 (effective prior to 
and on August 30, 2002).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA post-adjudication notice by letters, 
dated in March 2001 and July 2003.  The veteran was notified 
of the type of evidence needed to substantiate the claims for 
a higher rating, namely, evidence indicating an increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which includes evidence in his possession, 
that pertained to the claims.  The notice included the 
general provisions for the effective date of the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection, except for the 
degree of disability assignable); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result).  

As for the notice of the degree of disability assignable for 
the disabilities on appeal, as the claims are denied, higher 
disability ratings will not be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess, 19 Vet. 
App. 473.

To the extent that the VCAA notice was provided after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claims were readjudicated as evidenced by the statement of 
the case dated in March 2002; by the supplemental statements 
of the case, dated in June 2002, March 2005, and January 
2008; and by the rating decisions in June 2002, June 2004, 
February 2005, and November 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Additionally, at this stage of the appeal, when the veteran 
already has notice of the applicable rating criteria as 
provided in the statement of the case, supplemental 
statements of the case, and rating decisions, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims.  For this 
reason, the deficiency as to VCAA compliance under Vazquez-
Flores, regarding general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   



Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
hearing, but he declined a hearing.  The RO has obtained 
pertinent VA medical treatment records.  The veteran himself 
has furnished numerous records from private medical 
providers, and he has not identified any additionally 
available evidence for consideration. 

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims for increase.  38 U.S.C.A. § 5103A(d).  The veteran 
was afforded VA examinations in November 2000, March 2004, 
January 2005, and July 2007, to evaluate the service-
connected chemical burn scars.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran filed his claim in August 2000, and during the 
period considered in his appeal for higher ratings, the 
regulations pertaining to evaluating scars were revised, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 
(2002).

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).    

In this case, the veteran maintains that his chemical burn 
scars are more severe than is reflected in the currently 
assigned ratings.  His disabilities are evaluated under 
38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, as 
follows:  20 percent for second-degree chemical burn scars on 
the right upper extremity, 20 percent for second-degree 
chemical burn scars on the left upper extremity, 10 percent 
for second-degree chemical burn scars on the right lower 
extremity, 10 percent for second-degree chemical burn scars 
on the left lower extremity, and 10 percent for second-degree 
chemical burn scars on the abdomen and buttocks.  

The evidence in the file consists of VA and private treatment 
records and four VA examination reports.  The law as applied 
to the facts of this case will be discussed herein below.  

Criteria effective prior to August 30, 2002

Under the "old" rating criteria, second-degree burn scars 
of an area or areas approximating one square foot (0.1m) are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  The note to the code indicates that ratings for 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined.

Further, scars which are superficial, poorly nourished, with 
repeated ulceration are rated as 10 percent disabling, 
superficial scars which are tender and painful on objective 
examination are rated as 10 percent disabling.  38 C.F.R. 
Part 4, Diagnostic Code 7803, 7804.  Other scars are rated 
based on limitation of the function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

The veteran is currently evaluated at the maximum rating 
permissible under Diagnostic Codes 7802-7804, for his arms, 
legs, and involvement of the abdomen and buttocks.  The 
medical evidence does reflect that the veteran has a skin 
condition that is extensive and unsightly (as confirmed by 
unretouched photographs taken at various times of 
evaluation), and that causes itching, burning and pain.  His 
condition is also characterized by diffuse, active lesions 
over all the affected areas.  Nevertheless, the medical 
records, including the four VA examination reports of 
November 2000, March 2004, January 2005, and July 2007, do 
not show that the scars themselves limit the functioning of 
the arms, legs, abdomen, and buttocks, so consideration of a 
higher rating under Diagnostic Code 7805 is not in order.  
The VA examiner in July 2007, for example, specifically 
stated that none of the veteran's scars limited the range of 
motion of the affected areas.  



The schedule of ratings for the skin also provide that eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, warrants a 10 percent 
rating.  A 30 percent rating is provided for constant 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is provided for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

However, a higher rating under Diagnostic Code 7806 would not 
result because the veteran's current ratings for each 
extremity plus his abdomen/buttocks, when combined under 
38 C.F.R. § 4.25 and after applying the bilateral factor 
under 38 C.F.R. § 4.26, amount to 60 percent and thus exceed 
the maximum 50 percent rating under the Diagnostic Code.  

In short, application of the pertinent criteria in effect 
prior to August 30, 2002, would not result in higher ratings 
for the veteran's second-degree chemical burn scars.  

Criteria effective August 30, 2002

Under the current or revised rating criteria under 38 C.F.R. 
§ 4.118, a 10 percent rating is warranted for the following:  
a superficial scar, which is painful on examination 
(Diagnostic Code 7804); a superficial, unstable scar, that 
is, one where, for any reason, there is frequent loss of 
covering of skin over the scar (Diagnostic Code 7803); a 
scar, other than on the head, face, or neck, that is 
superficial and involves an area or areas of 144 square 
inches or greater (Diagnostic Code 7802); or a scar, other 
than on the head, face, or neck, that is deep (associated 
with underlying soft tissue damage) or that causes limited 
motion and involves an area or areas exceeding 6 square 
inches (Diagnostic Code 7801).  

The veteran's second-degree chemical burn scars on the upper 
and lower extremities and the abdomen/buttocks are each 
currently rated at least 10 percent.  And as previously 
noted, they are extensive with diffuse active lesions, 
unsightly, pruritic, and painful.  

For the each of the lower extremities and the 
abdomen/buttocks, the next higher rating, 20 percent, is 
warranted under Diagnostic Code 7801, for scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion but involve an area or areas exceeding 12 
square inches.  The VA examiner in July 2007, who addressed 
the measurement question, stated that the diffuse scarring 
and active lesions in the affected areas of the legs, back, 
buttocks, and abdomen did not exceed 12 square inches.  
Moreover, the examiner indicated that the scars did not 
adhere to the underlying tissue and there was no tissue loss.  
Consequently, the scars do not meet the definition of a 
"deep scar" under Diagnostic Code 7801, which in Note (2) 
under the code states that a deep scar is one associated with 
underlying soft tissue damage.  No other medical evidence in 
the file reflects that the veteran's scars on the lower 
extremities and on the abdomen and buttocks, while extensive, 
meet the requirements for a 20 percent rating under 
Diagnostic Code 7801.  

For each of the upper extremities, the next higher rating, 30 
percent, is warranted under Diagnostic Code 7801, for scars, 
other than head, face, or neck, that are deep or that cause 
limited motion and involve an area or areas exceeding 72 
square inches.  The VA examiner in July 2007 indicated that 
the scars (lesions) exceeded 12 square inches on both arms.  
There was no evidence whether or not an area exceeding 72 
square inches was involved.  Nevertheless, the examiner 
indicated that the scars did not adhere to the underlying 
tissue, that there was no tissue loss, and that the scars did 
not limit the range of motion of the affected areas.  Thus, 
without evidence of deep scars or scars causing limited 
motion, a higher rating under Diagnostic Code 7801 is not in 
order.  No other medical evidence in the file reflects that 
the veteran's scars on the upper extremities, while 
extensive, meet the requirements for a 30 percent rating 
under Diagnostic Code 7801.  

Other scars are rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As 
noted previously, the medical records, including the four VA 
examination reports of November 2000, March 2004, January 
2005, and July 2007, do not show that the scars themselves 
limit the functioning of the arms, legs, abdomen, and 
buttocks, so that consideration of a higher rating under 
Diagnostic Code 7805 is not in order.  For example, the VA 
examiner in July 2007 specifically stated that none of the 
veteran's scars limited the range of motion of the affected 
areas.  

Additionally, under Diagnostic Code 7806, for dermatitis or 
eczema, a 60 percent rating requires involvement of more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

However, the veteran's current ratings for each extremity 
plus his abdomen/buttocks, when combined under 38 C.F.R. 
§ 4.25 and after applying the bilateral factor under 
38 C.F.R. § 4.26, are already equivalent to the maximum 60 
percent.  Thus, a higher rating under Diagnostic Code 7806 
would not result.  

In short, application of the pertinent criteria in effect on 
August 30, 2002, would not result in higher ratings for the 
veteran's second-degree chemical burn scars.  

As the preponderance of the evidence is against the claims 
for higher initial ratings, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the scar over the period of 
time since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in August 2000, 
there have been no clinical findings to show that the scars 
meet the criteria for higher ratings under either the old or 
current pertinent diagnostic codes.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  




For example, the record does not suggest that chemical burn 
scars require frequent hospitalization or cause marked 
interference with employment.  For this reason, the Board 
finds no basis to refer this case for consideration of an 
extraschedular rating.


ORDER

An initial rating higher than 20 percent for second-degree 
chemical burn scars on the right upper extremity is denied.    

An initial rating higher than 20 percent for second-degree 
chemical burn scars on the left upper extremity is denied.  

An initial rating higher than 10 percent for second-degree 
chemical burn scars on the right lower extremity is denied.  

An initial rating higher than 10 percent for second-degree 
chemical burn scars on the left lower extremity is denied.  

An initial rating higher than 10 percent for second-degree 
chemical burn scars on the abdomen and buttocks is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


